 In the Matter of GENERAL SHALE PRODUCTS CORP., EMPLOYERandUNITED STONE AND ALLIED PRODUCTS WORKERS OF AMERICA, CIO5PETITIONERCase No. 10-R--21148.-Decided January 29, 194'7Kelly, Penn d Hunter,byMr. E. G. Hunter,of Kingsport, Tenn.,for the Employer.Mr. Melville Kress,of Knoxville, Tenn., andMessrs. G. G. MitchellandJ. B. Foreman,of Kingsport, Tenn., for the Petitioner.Mr. Thomas Davis,of Johnson City, Tenn., for the Intervenor.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Kings-port, Tennessee, on October 25, 1946, before Clifford L. Hardy, hear-ing officer.At the hearing the Intervenor moved to dismiss the peti-tion and the hearing officer referred this motion to theBoard fordisposition.For reasons set forth in Section III,infra,the motion isdenied.The Petitioner's motion to exclude the Intervenor from theballot in any election directed by the Board was also referred to theBoard for ruling by the hearing officer. This motion is also denied forreasons set forth in SectionV, infra.The hearing officer's rulingsmade at the hearing arefree fromprejudicial error and are herebyaffirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following:-FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERUeneral Shale Products Corp., a Delaware corporation, is engagedin the manufacture of building brick and cinder blocks at its Kings-port, Tennessee, plant.The raw materials used by the Employer areshale, cinders, and cement.The Employer quarries shale, and pur-chases cinders and cement, within the State of Tennessee.Annually,72N L R B,No 64344 GENERAL SHALE PRODUCTS CORP.345the Employer ships in excess of $50,000 worth of finished products,of which more than 30 percent is shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithinthe meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Construction Workers, United Mine Workers of America,herein called the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III. THE QUESTION CONCERNINGREPRESENTATIONContinuous contractual relations have existed between the Employerand the Intervenor since July 14, 1942, the effective date of a contractentered into by them.This contract contained the followingtermina-tion clause:This agreement" shall be effective until October 1, 1943, andfrom year to year thereafter, unless at least thirty (30) days priorto any annual expiration date either party hereto shall notify theother in writing of its decision to amend, modify or terminate thisagreement.The employer may notify the Union in writingthirty (30) days prior to any annual expiration date that themajority status of the Union is in question, in which case theUnion must prove its majority.On or about August 21, 1946, the Petitioner addressed a letter totheEmployer requesting recognition as the exclusive bargainingrepresentative of certain of its employees.The Employer refused togrant such recognition until the Petitioner had been certified by theBoard in an appropriate unit.On August 26, 1946, the petitionherein was filed by the Petitioner.On September 5, 1946, the Inter-venor requested a meeting with the Employer to negotiate a newcontract.On September 10, 1946, the Employer advised the Inter-venor of the the claim of the Petitioner for recognition and of thefutility of meeting to discuss the subject matter of a new contract untilthe Board had passed on the question of representation.Inasmuch as the Petitioner filed its petition before the operativedate of the automatic renewal clause in the 1942 agreement, it is clearthat the 1942 contract does not preclude a current determination of 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives.'Nor is there any other reason for withholding adirection of election.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all production and main-tenance employees of the Employer, including brick masons, but ex-cluding office, clerical, technical, and supervisory employees.TheEmployer and the Intervenor agree with the position of the Petitioner,except that they would exclude brick masons.Brick Masons:The Employer at present employs only one brickmason.3He is engaged exclusively in the repair of brick kilns andstacks.For approximately 20 years all brick masons have been luredthrough a local of the Brick Layers, Masons and Plasterers Inter-national Union of America, AFL, and for the past 4 years all brickmasons have been bargained for by this local.Brick masons havenot been considered as covered by the contract between the Employerand the Intervenor. In these circumstances, we shall exclude allbrick masons from the appropriate bargaining unit.We find that all production and maintenance employees of the Em-ployer at its Kingsport, Tennessee, plant, excluding brick masons,office, clerical, and technical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.v. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The Petitioner contends that the Intervenor has not shown sufficientinterest in this proceeding to be allowed a place on the ballot.How-ever, we are satisfied that the showing of interest of the Intervenorby reason of its submission of authorization cards at the hearing, war-rants its participation in the election.1 SeeMatterof Ste Genevieve Lime d Quarry company,70 N. LR. B. 1259,Matterof Drmjden Rubber company,71 NL R B 572.-Contrary to the Intervenor's contention, these is no requirement that a petition befiled within 10 days following the service of notice by one of the contracting parties of adesire to reopen the contract or within 10 days following the anniversary date of thecontract.3Sturgeon Leonard. GENERAL SHALE PRODUCTS CORP.DIRECTION OF ELECTION347As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with General Shale Products Corp.,Kingsport, Tennessee, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during s iid pay-roll period because they were-ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Stone and Allied Products Workers of America, CIO, or byUnited Construction Workers, UMWA, for the purposes of collectivebargaining, or by neither.